                                    COUNTY OF SUFFOLK




                                           STEVEN BELLONE
                                      SUFFOLK COUNTY EXECUTIVE
DENNIS M. COHEN                                                              DEPARTMENT OF LAW
COUNTY ATTORNEY




January 27, 2021


Hon. Sanket J. Bulsara, U.S.M.J.
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     Raheem Sessoms v. County of Suffolk et al
                20-cv-00509 (AAR)(SJB)

Dear Judge Bulsara,

I am the Assistant County Attorney assigned to represent the Suffolk County defendants in the
above-referenced case. As the Court is aware, this case was previously assigned to now-retired
Magistrate Judge Steven Gold and re-assigned to this Court on January 11, 2021.

Following the last telephonic status conference on December 2, 2020, Judge Gold issued an
Order which, inter alia, scheduled a further telephone conference for February 4, 2021 at 2:00
pm which, at the time, post-dated the deadline for the submission of letter motions regarding
counsels’ disagreement over the terms of a protective order [DE 27]. On January 7, 2021, due to
a family emergency, Plaintiff’s Counsel, Amy Marion, filed a motion for an extension of time to
file Plaintiff’s motion regarding same on consent [DE 29] which was granted by this Court
January 12, 2021 with new deadlines set for Plaintiff’s motion (February 15, 2021) and
Defendants’ response (February 19, 2021) [DE 29]. In this Court’s Order granting said
extension request, the Court also scheduled a telephonic status conference following the
submission of said letter motions for February 25, 2021 at 4:30 pm. However, said Order was
silent as to whether the status conference previously scheduled by Judge Gold for February 4,
2021 would go forward or was cancelled as a result of this Court setting a new status conference
date given the extension of the motion deadlines.

At this time, I write the Court to seek clarification on whether it is the Court’s intention that the
February 4, 2021 conference proceed as scheduled by Judge Gold despite the motion deadlines
being extended by this Court or is postponed to February 25, 2021 based on the Court’s
aforementioned recent Order and pending submission of the aforementioned letter motions.




LOCATION                              MAILING ADDRESS
H. LEE DENNISON BLDG.                  P.O. BOX 6100                                         (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦    HAUPPAUGE, NY 11788-0099         ♦           TELECOPIER (631) 853-5169
I thank the Court for its attention to this matter.

Respectfully submitted,
Dennis M. Cohen
Suffolk County Attorney
/s/ Stacy A. Skorupa
By: Stacy A. Skorupa
    Assistant County Attorney

CC:     Amy Marion, Esq.
        (VIA ECF)




LOCATION                               MAILING ADDRESS
H. LEE DENNISON BLDG.                   P.O. BOX 6100                           (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦     HAUPPAUGE, NY 11788-0099   ♦   TELECOPIER (631) 853-5169
